Case 1:18-cv-01373-RBJ Document 33 Filed 10/15/18 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-01373-RBJ

REALTIME DATA LLC d/b/a IXO,

               Plaintiff,

v.

FACEBOOK, INC.,

               Defendant.



               ORDER GRANTING STIPULATED MOTION TO DISMISS


       This matter comes before the Court on the parties’ Stipulated Motion to Dismiss. The

Court being fully advised in the premises and having reviewed the stipulated motion of counsel,

       HEREBY ORDERS that the parties’ Stipulated Motion to Dismiss is GRANTED.

Plaintiff Realtime Data LLC d/b/a IXO (“Plaintiff”) and Defendant Facebook, Inc.

(“Defendant”) have stated that they have resolved Plaintiff’s claims for relief against Defendant

asserted in this case and Defendant’s claims and affirmative defenses against Plaintiff asserted in

this case. It is therefore ORDERED that Plaintiff’s claims for relief against Defendant are

dismissed with prejudice. It is further ORDERED that all attorneys’ fees, costs of court and

expenses shall be borne by each party incurring the same.

       SO ORDERED this ________
                        15th    day of ______________,
                                        October        2018.


                                             ____________________________________
                                             United States District Court Judge
